          Case 1:19-cv-00820-CCC Document 34 Filed 08/25/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIGHT ZENGE,                                :   CIVIL ACTION NO. 1:19-CV-820
                                             :
                      Plaintiff              :   (Judge Conner)
                                             :
               v.                            :
                                             :
MONDELEZ GLOBAL, LLC,                        :
                                             :
                      Defendant              :

                                        ORDER

      AND NOW, this 25th day of August, 2020, upon consideration of the report

(Doc. 33) of Magistrate Judge William I. Arbuckle recommending that the court

grant defendant’s motion (Doc. 28) to dismiss for lack of prosecution, and it

appearing that plaintiff has not objected to the report, see FED. R. CIV. P. 72(b)(2), 1

and the court noting that the failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error on

the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court being in agreement with




      1
          Plaintiff’s objections were due no later than August 17, 2020.
           Case 1:19-cv-00820-CCC Document 34 Filed 08/25/20 Page 2 of 2




Judge Arbuckle’s analysis and recommendation with respect to plaintiff’s

nonprosecution of his case, (see Doc. 33 at 14-17), and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 33) of Magistrate Judge Arbuckle is ADOPTED.

      2.       Defendant’s motion (Doc. 28) to dismiss for failure to prosecute is
               GRANTED.

      3.       Plaintiff’s claims are DISMISSED with prejudice.

      4.       The Clerk of Court shall CLOSE this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
